Citation Nr: 0311232	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  98-05 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a higher rating for bilateral 
hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board.  In an October 
1999 decision, the Board denied the following claims:  
(1) entitlement to service connection for a low back 
disorder; (2) entitlement to a compensable rating for 
bilateral hearing loss; and (3) entitlement to an increased 
rating for a scar of the chin, currently evaluated as 
10 percent disabling.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2000, the General Counsel for the 
Department of Veterans Affairs (General Counsel) and the 
veteran's attorney filed a joint motion to vacate the Board's 
decision and to remand the claim of service connection for a 
low back disorder and entitlement to a compensable evaluation 
for service-connected bilateral hearing loss for development 
and readjudication.  Within the joint motion, the parties 
requested that the Court dismiss the issue of entitlement to 
an evaluation in excess of 10 percent for the service-
connected scar of the chin.  In the January 2001 order of the 
Court, the Court dismissed the appeal as to that issue.  

In August 2001, the Board remanded the claims of service 
connection for a low back disorder and entitlement to an 
assignment of a compensable evaluation for service connected 
bilateral hearing loss to the RO for additional development.  
Additional development was undertaken.  In September 2001, 
the veteran specifically indicated that he had nothing new to 
add in regards to his bilateral hearing loss claim.  

In a February 2003 determination, the RO granted service 
connection for the low back disorder.  Accordingly, the claim 
of service connection for a back disorder has been granted, 
and the guidance supplied by the United States Court of 
Appeals for the Federal Circuit in Grantham v. Brown, 114 
Fed. 3rd 1156 (Fed. Cir. 1997), no other outstanding question 
of law or fact concerning the provisions of benefits under 
the law administered by the VA remains unresolved with regard 
to this service connection issue.  Consequently, this claim 
is not before the Board at this time.    

In February 2003, the Director of VA Compensation and Pension 
Service found that a 10 percent extraschedular evaluation was 
warranted for the veteran's bilateral hearing loss.  
Entitlement to an extraschedular evaluation was granted under 
38 C.F.R. § 3.321(b)(1).  In AB v. Brown, 6 Vet. App. 35 
(1993), the Court held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
However, in March 2003, the veteran's representative 
indicated disagreement with the evaluation of the veteran's 
service-connected bilateral hearing loss, contending that the 
condition should be rated as 20 percent disabling through 
application of the rating schedule.  


FINDINGS OF FACT

1.  On VA audiometry examination in October 1997, the average 
pure tone conduction thresholds for the frequencies of 1,000, 
2,000, 3,000, and 4,000 hertz were 44 decibels in the right 
ear and 55 in the left ear; speech recognition ability was 
100 percent in the right ear and 96 percent in the left ear.

2.  On VA audiometry examination in February 1999, the 
average pure tone conduction thresholds for the frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hertz were 46 decibels in 
the right ear and 63 decibels in the left ear; speech 
recognition ability was 92 percent in the right ear and 
84 percent in the left ear.

3.  On VA audiometric examination in September 2002, the 
average pure tone conduction thresholds for the frequencies 
of 1,000, 2,000, 3000 and 4,000 Hertz were 61 decibels in the 
right ear and 79 decibels in the left ear; speech recognition 
ability was 88 percent for the right ear and 88 percent for 
the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 
2002).

2.  The criteria for an evaluation greater than 10 percent 
for bilateral hearing loss on an extraschedular basis have 
not been met.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistant provisions set forth 
in the new law and regulation.  The record in this case 
includes multiple examination reports, outpatient treatment 
records, private records, statements from the veteran, 
statements from the veteran's attorney, and the testimony of 
the veteran before a hearing officer at the RO.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Importantly, the veteran himself has indicated that 
he has no further evidence to submit.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Moreover, in the supplemental statement of the case of 
February 2003, the hearing before a hearing officer at the RO 
in January 1999, the Court's proceedings, the August 2001 
letter from the RO to the veteran, and in other communication 
from the VA to the veteran, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a compensable 
evaluation on both a schedular and extraschedular basis.  
Importantly, the RO has had the opportunity to review this 
case under both the new and old criteria for the evaluation 
of hearing loss.  The discussions in the rating decisions, 
statement of the case, the supplemental statement of the 
case, and numerous letters between the VA and the veteran 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002) in this case.  Thus, the 
decision by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), is not applicable.  It is important to note that 
the Board specifically remanded this case to the RO in August 
2001 in order to assist the veteran in the development of 
this case.  The Board therefore finds that it can proceed 
with this case.  

II.  Background

The veteran filed a claim seeking service connection for 
bilateral hearing loss in July 1997.  In September 1997, the 
veteran stated that from 1969 to 1971 he served a two-year 
term in Vietnam with constant heavy mortar fire, usually 
exposing more to left ear than to the right.  The veteran 
complained of decreased hearing loss and tinnitus since this 
time, left greater than right, with occasionally decreased 
fluctuating hearing in the left ear.  

On examination, tympanic membranes and external auditory 
canals were clean and within normal limits.  The veteran was 
assessed with sensorineural hearing loss in both ears.  At a 
VA audiological evaluation held in October 1997, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

15
25
65
70
LEFT

20
45
75
80

The average pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4.000 Hertz was 
generally 44 decibels in the right ear and 55 decibels in the 
left ear.  Speech recognition testing revealed a speech 
recognition ability of 100 percent in the right ear and 
96 percent in the left ear.  The veteran complained of 
constant bilateral high-pitched tinnitus which began 
approximately in1970.  A summary of audiological testing 
results indicated hearing loss characterized by a slight to 
severe sensorineural hearing loss from 250 to 8,000 hertz.  
The speech discrimination score was considered to be 
"excellent."  

Regarding the veteran's left ear, hearing was characterized 
by slight to severe sensorineural hearing loss also from 250 
to 8,000 hertz.  The speech discrimination score was also 
found to be excellent.  A tinnitus test supported the 
presence of bilateral tenderness with a pitch of 8,000 hertz, 
and loudness of 8 decibels.  

In the veteran's written statements he has indicated constant 
exposure to loud noises during his military service.  In a 
clinical audiological evaluation dated February 1998 a speech 
discrimination score between 92 percent and 93 percent 
appears to be indicated, thus is not clear.  

An additional audiological evaluation was performed in 
February 1999.  The veteran's chief complaint at this time 
was decreased hearing in both ears, more pronounced in the 
left ear, with constant bilateral tinnitus.  The veteran 
indicated that the situation of greatest difficulty includes 
general communication situations, telephone listening and 
communication in background noise as well as small group 
conversational situations.  The veteran's exposure to noise 
in Vietnam was again noted.  At a VA audiological evaluation 
in February 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
30
70
70
LEFT

30
55
80
85

The average pure tone air conduction thresholds for the 
frequencies at 1,000, 2,000, 3,000 and 4,000 hertz was 
46 decibels in the right ear and 63 decibels in the left ear.  
Speech recognition testing using the Maryland CNC wordlist 
revealed a speech recognition ability of 92 percent in the 
right ear and 84 percent in the left ear.  The diagnostic and 
clinical tests were reported to show bilateral mild, sloping 
to severe, high frequency sensorineural hearing loss, 
slightly more pronounced on the left.  The right ear hearing 
was characterized by sensitivity essentially within normal 
limits through 1,500 hertz with a mild, sloping to moderately 
severe, high frequency sensorineural loss from 2,000 through 
8,000 hertz.  The word recognition score in quiet was "good."  
Left ear was characterized by sensitivity within normal 
limits through 500 hertz with a mild, sloping to severe, high 
frequency sensorineural hearing loss in the 1,000 through 
8,000 hertz range.  Word recognition score in quiet was good.  
Constant bilateral tinnitus was also indicated.  

At a hearing held before a hearing officer at the RO in 
January 1999, the veteran indicated that he has difficulties 
with his hearing loss at work.  The veteran noted that he had 
10 people under his supervision and that it was important for 
him to receive any orders or to change the process of work.  
He indicates that because of his hearing problem this does 
not always get relayed the way it should and he is constantly 
having to repeat what he hears to make sure he understands 
the directives correctly.  The veteran particularly noted 
difficulty understanding female conversation, including 
problems with female voices, especially over the phone.  

Within the joint motion of December 2000, the parties noted 
that although VA audio testing had noted that the veteran's 
speech discrimination was excellent in quiet, the veteran had 
testified that his work environment is not a quiet setting.  
The parties to the joint motion also cited a 1993 private 
audiological evaluation that reported his speech 
discrimination ability in a noisy background was good on the 
right and fair to poor on the left.  Given these 
circumstances (the noisy nature of the veteran's job site, 
the extreme importance of speech discrimination to his job, 
and the claimed inability to understand speech in a noisy 
setting), this matter was found to require a remand for, 
among other things, the Board to address the veteran's 
testimony regarding the particulars of his job setting and 
how this affects his hearing perception.  

The parties of the joint motion stated that upon remand, the 
Board should address whether this claim should be referred 
for consideration of an extraschedular evaluation as this 
case may present such an exceptional or unusual disability 
picture (with such related factors as a marked interference 
with employment) as to render impractical the application of 
the schedular standards under 38 C.F.R. § 3.321(b)(1).  

In August 2001, the Board remanded this issue to the RO for 
additional development.  In written argument submitted by the 
veteran's representative in May 2001, it was contended that 
an extraschedular rating should be granted for hearing loss, 
even if the occurring loss is noncompensable.  It was 
contended that this case warrants extraschedular entitlement.  
Submitted at this time was a May 2001 speech/audiology 
examination from a St. Vincent Hospital.  The testing appears 
to indicate a speech discrimination ability of 84 percent in 
quiet, 80 percent with some noise, and 60 percent with more 
noise (though this is not clear).  Testing in hertz and 
decibels does not appear to have been performed.  

In August 2001, the Board made specific reference to the 
change in criteria for evaluating impairment of auditory 
acuity effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 
(May 11, 1999).  The Board also made specific reference to 
the Veterans Claims Assistance Act of 2000 (VCAA).  In August 
2001, at the request of the Board, the RO contacted the 
veteran and made him aware of the VCAA.  In response, in 
September 2001, the veteran stated that in regards to his 
bilateral hearing loss condition he had nothing new to add at 
this time.  

At the request of the Board, the veteran underwent another 
audiological evaluation in September 2002.  The veteran's 
chief complaint was decreased hearing loss and tinnitus.  The 
veteran's situation of greatest difficulty was background 
noise, on the phone and in group conversations.  Within the 
VA audiological evaluation that month, pure tone thresholds, 
in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT

30
50
85
80
LEFT

40
80
95
100

The average pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 61 in 
the right ear and 79 in the left ear.  Speech recognition 
testing using Maryland CNC wordlist revealed a speech 
recognition ability of 88 percent for the right ear and 
88 percent in the left ear.  Diagnostic and clinical testing 
results indicated sensorineural hearing loss, bilaterally.  
Hearing was characterized by normal sensitivity from 250 to 
500 hertz with mild to profound sensorineural hearing loss 
from 1,000 to 8,000 hertz for the right ear.  The speech 
discrimination score, in quiet, was good.  For the left ear, 
hearing was characterized by normal sensitivity from 250 to 
5,000 Hertz with a mild to profound sensorineural hearing 
loss from 1,000 to 8,000 hertz.  The speech discrimination 
score, in quiet, was also considered good.  

The RO sent this case to the director of VA Compensation and 
Pension Services for consideration of schedular entitlement 
under 38 C.F.R. § 3.321(b)(1).  In a February 2003 
determination, the director of compensation and pension 
service found that given the veteran's service-connected 
hearing loss and the affect it has on his work environment, 
the veteran was entitled to a 10 percent extraschedular 
evaluation.  

Additional outpatient treatment records were obtained by the 
RO in order to ensure that all medical records pertinent to 
this claim were obtained.  A supplemental statement of the 
case was issued in February 2003.  In written argument 
submitted by the veteran's attorney in March 2003, it was 
contended that audiometric testing conducted in May 2001 by 
St. Vincent's Hospital revealed that, in a noisy background, 
the veteran's speech discrimination was 60 percent 
bilaterally.  Utilizing VA's numeric designation of hearing 
impairment and "assuming" the veteran's average pure tone 
decibel loss to be at least severe (0 to 41), each ear, it 
was contended, should be designated as V, which, in turn, it 
was contended, would result in a 20 percent rating.  It was 
contended that a 20 percent rating for bilateral hearing loss 
would be more appropriate than the 10 percent granted.

In April 2003, the veteran and his attorney were notified 
that this case was being returned to the Board for final 
adjudication.  No additional evidence or argument has been 
submitted since this time.



III.  Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his bilateral hearing 
loss is to be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  In evaluating hearing 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992). 

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from non-compensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

The Board has compared the previous versions of Table VI and 
Table VII, and the new versions of these tables, and finds 
that there has been no discernable change in them.  Further, 
it is noted that the revisions in the language in 38 C.F.R. § 
4.85 do not change the method by which Tables VI and VII are 
interpreted, but only describe, in greater detail, how they 
are applied.  The Board therefore finds that neither the old 
nor the new version of 38 C.F.R. § 4.85 is more favorable 
than the other in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a)  
(2001).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2001).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

Turning to the record, the most recent audiometric 
examinations of the veteran's right ear in September 2002 at 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz were 30, 
50, 85, and 80, respectively.  Accordingly, the pure tone 
threshold average was 61.  Speech discrimination of the right 
ear was 88 percent.  Such audiometric findings reflect level 
III hearing in the right ear under 38 C.F.R. § 4.85, 
Table VI.  The most recent audiometric examinations of the 
left ear in frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz were 40, 80, 95, and 100, respectively, for a 
pure tone threshold average of 79.  Speech discrimination of 
the left ear was 88 percent.  Such audiometric findings 
reflect Level III in the left ear under Table VI.  Such 
hearing acuity warrants a noncompensable evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  A review of all VA 
audiometric examinations would support a finding of a 
noncompensable evaluation under the schedular criteria.  
There is also no evidence of an exceptional pattern of 
hearing impairment to warrant application of 38 C.F.R. 
§ 4.86.  

The Board has considered the representative's argument 
regarding audiometric testing conducted in May 2001 by 
St. Vincent's Hospital.  The Board must find it extremely 
unclear as to how the veteran's attorney can justify a 
finding that would designate each ear as having Level V in 
both ears using the testing conducted in May 2001 by 
St. Vincent's Hospital.  The May 2001 testing results (which 
are not very clear) fail to provide the hearing level in 
decibels or hertz.  It appears to indicate a speech 
discrimination score of 60 percent, bilaterally, only with 
extensive noise in the background.  

It is clear that the results of the May 2001 study do not 
translate well into a determination of audiometric hearing 
loss under VA standards.  It is very unclear, based on a 
review of the record, what testing was performed on the 
veteran's ears in May 2001.  In any event, it is impossible 
for the Board to successfully utilize the May 2001 study as a 
basis to determine that the veteran has a speech 
discrimination score of 60 percent, bilaterally, in quiet.  
The regulations on this point are extremely clear.  It 
appears that the veteran's attorney wishes the Board to 
utilize the score only at extremes in order to provide the 
veteran with a 20 percent rating.  The Board cannot make such 
a determination based on this medical report. 

In the opinion of the Board, the VA audiological testing 
results are entitled to great probative value and the May 
2001 medical report is entitled to limited probative value.  
The audiological evaluations performed at the VA provide a 
detailed review of the veteran's hearing loss, including 
extensive studies that provide a rational basis for their 
determinations.  The results of the May 2001 St. Vincent's 
Hospital study, which do not appear to directly conflict with 
the VA audiological evaluations performed by the VA over 
several years, does not support the determination that the 
veteran is entitled to an increased evaluation for his 
service-connected hearing loss under the criteria for 
evaluated hearing loss.  Providing a 20 percent evaluation 
for the veteran's hearing loss using the May 2001 report 
would be a direct violation of the Court's decision in 
Lendenmann.  Accordingly, under the schedular requirements, 
the Board finds that the veteran's hearing loss does not 
warrant a compensable rating at this time.  

Extraschedular Consideration

The current 10 percent rating assigned for bilateral hearing 
loss is the result of extraschedular consideration by VA's 
Director, Compensation and Pension Service pursuant to 38 
C.F.R. § 3.321(b)(1).  In a February 2003 determination, the 
Director acknowledged the veteran's testimony regarding 
difficulty with communication in connection with his work as 
an accounting technician and his supervision of ten persons.  
It was noted that the veteran had difficulty with telephone 
conversations and when more than one person was talking at 
the same time.  The Director also noted the report of a 
September 2002 VA examination regarding decreased word 
discrimination ability in a substantial noise background. 

In light of the February 2003 determination of the Director 
of Compensation and Pension Service, the Board has considered 
the issue of whether the veteran is entitled to a 20 percent 
evaluation on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  Under this section, ratings shall be based as 
far as practicable on the average impairment of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust the schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Director of Compensation and 
Pension Service, upon field examination submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability.  The governing norm in 
these exceptional cases is as follows:  

A finding that the case presents such an 
exceptional or unusual disability picture 
with such factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.

In this case, it has been determined that an extraschedular 
evaluation of 10 percent is warranted.  However, based on a 
detailed review of the medical evidence of record, including, 
but not limited to, the veteran's statements, the veteran's 
testimony, written arguments submitted by the veteran's 
attorney, and the joint motion, the Board finds that an 
increased evaluation on an extraschedular basis beyond 
10 percent is clearly not warranted.  

While the veteran clearly has some difficulties with his 
employment due to his hearing loss, it appears that the 
Director fully considered these difficulties in determining 
that a 10 percent rating is warranted.  The Director duly 
noted the veteran's type of employment as well as the daily 
duties which were detrimentally impacted by the hearing loss 
disability.  While not clearly articulated, it does appear 
that the Director's decision was intended to compensate for 
the average earning capacity impairment due exclusively to 
the service-connected hearing loss disability.  It was the 
Director's decision, after reviewing the record, that a 10 
percent rating would compensate for such impairment.  The 
veteran's attorney has not offered any argument that the 
assignment of this extraschedular rating was not in 
compliance with the regulation.  Rather, she has advanced 
argument regarding assignment of a higher rating under 
schedular criteria.  For reasons already noted, there is no 
basis for assignment of even a compensable rating under 
schedular criteria.  

Assignment of an extraschedular rating in the first instance 
is limited to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service under 38 C.F.R. 
§ 3.321(b)(1).  See also Floyd v. Brown, 9 Vet.App. 88 
(1996).  In the present case, a 10 percent extraschedular 
rating has been assigned in recognition of the average 
earning capacity impairment due exclusively to the service-
connected hearing loss disability.  The Director's decision 
on its face acknowledged specific instances of impairment in 
communication which the veteran experiences due to his 
hearing loss disability.  The Board believes that the 
Director's opinion is supported by the overall evidence.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.


ORDER

The appeal is denied.



____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

